Motions in limine (“MIL”). Each side may file one
                                                            July 25, 2019
consolidated motion, not to exceed 25 pages.

Pretrial Disclosures                                        August 1, 2019

Versata’s response to Ford’s claim construction brief
(not to exceed 10 pages) (if Ford granted leave to file    August 12, 2019
briefing).


Supplemental MILs. Each side may file up to 10 pages
based on new issues raised in the other side’s pretrial
                                                           August 14, 2019
disclosures. The parties shall meet and confer before
filing any supplemental MILs.


MIL Responses (not to exceed 25 pages).
                                                           August 20, 2019
Ford’s reply claim construction brief(not to exceed 5
pages) (if Ford granted leave to file briefing).


Objections to pretrial disclosures                         August 27, 2019
Responses to supplemental MILs.                            August 28, 2019

Summary Judgment and Daubert Hearing re: PDO-R2
Issues
                                                          August 28, 2019 at
                                                             9:30 a.m.
Proposed claim construction hearing re: ‘080 patent (if
Ford granted leave to file briefing).

Deposition designations: objections to counter
                                                          September 3, 2019
designations / provide counter-counter designations

Joint Final Pretrial Order                                September 26, 2019




                                         2
 Parties to submit Joint Bench Book, including jury
 instructions and verdict form, and courtesy copy of          October 8, 2019
 exhibit binders (see Dkt. No. 295)

                                                            October 15, 2019 at
 Final Pretrial Conference
                                                                9:30 a.m.
                                                            November 5, 2019 at
 Trial
                                                                9:00 a.m.


                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: July 18, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on July 18, 2019, by electronic means and/or ordinary mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9764




                                         3
